DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 2/18/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…characteristics suitable for…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in [0049]-[0050] and [0061] of the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al. (US 20190059357 A1 - cited in IDS) in view of Hiroaki (JP2014027892A – English translation) and Brown et al. (US 20190346095 A1).

Regarding claim 1, Barclay discloses an apparatus for excluding birds from an enclosure having an entrance ([0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads.), comprising: 
a laser projector configured to project one or more laser beams having characteristics suitable for deterring birds ([0071] In some embodiments, lasers are used to affect bird flight patterns. The use of lasers, particularly multi-laser projectors (e.g., models micro Star and Micro Glaxian II by ADJ Products, LLC.RTM., model EZ Laser RGFX by Chauvet.RTM. DJ), which can produce between one to thousands of laser beams of one or more colors to corral birds into mist nets and deter movement to unwanted locations such as ceiling rafters. In some embodiments, multi-laser projectors or any type of laser system can be used in combination with any of the mist net positioning patterns described in FIGS. 4-6 above. [0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads.); and 
However, Barclay does not expressly disclose a controller configured to receive a switch signal indicating a state of the entrance and to change at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams in response to a change of the switch signal indicative of a change of the state of the entrance.  Although [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications.
Hiroaki, from a similar field of endeavor, teaches a controller configured to change at least one of an activation, a direction, or a pattern of the projection of the one or more light sources at an entrance ([0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams at an entrance as suggested by Hiroaki in the system taught by Barclay in order to prevents harmful birds such as crows from becoming accustomed to light emission (as suggested by Hiroaki in [0025]).
The combination of Barclay and Hiroaki does not expressly disclose controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more laser in response to a change of the switch signal indicative of a change of the state of the entrance. Although Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. Also, Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.
Brown, from the field of lighting systems for building entrances, teaches a controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more light sources in response to a change of the switch signal indicative of a change of the state of the entrance ([0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120. [0062] each of the lighting units 910 can be activated by one or more sensors (e.g., an accelerometer, an infrared position sensor, etc.) that detects movement of the sectional door 107 away from the closed position (and/or away from the opened position), at which time the lighting units are illuminated by means of the one or more batteries. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to modify the controller taught by Barclay in view of Hiroaki to receive a switch signal indicating a state of the entrance as taught by Brown above in order to control the activation of one or more lighting systems (such as the one or more laser projectors taught by Barclay and Hiroaki) in response to a change of the switch signal indicative of a change of the state of the entrance (as suggested by Brown in [0062] and [0064]).

Regarding claim 2, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 1, further comprising a projection switch coupled to the controller and configured to produce the switch signal, the switch signal indicative of at least an opening of the entrance and a closing of the entrance (Brown [0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120 from, for example, within an operator's automobile. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 (i.e. “projection switch”) detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991).  

Regarding claim 3, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 2, wherein the projection switch comprises an entrance switch configured to open and to close the entrance (Brown [0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120 from, for example, within an operator's automobile.).  

Regarding claim 4, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 2, wherein the projection switch comprises a motion sensor configured to sense the state of the entrance (Brown [0059] The sensor 830 can be a motion sensor that is positioned, for example, proximate or adjacent to the garage door 107 and configured to detect movement (e.g. opening) of the door and send a corresponding signal to the controller 808.).  

Regarding claim 5, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 2, wherein the controller is configured to activate the laser projector to project the one or more laser beams in response to the switch signal indicating the opening of the entrance and to deactivate the laser projector to stop protecting the one or more laser beams in response to the switch signal indicating the closing of the entrance (Brown [0062] each of the lighting units 910 (e.g. the laser beams taught by Barclay) can be activated by one or more sensors (e.g., an accelerometer, an infrared position sensor, etc.) that detects movement of the sectional door 107 away from the closed position (and/or away from the opened position), at which time the lighting units are illuminated by means of the one or more batteries. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).  

Regarding claim 6, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 5, further comprising a timer configured to generate at least one of a minimum time interval and a maximum time interval, and wherein the controller is configured to perform at least one of activating the laser projector to project the one or more laser beams for at least the minimum time interval or deactivating the laser projector to stop protecting the one or more laser beams upon expiration of the maximum time interval (Hiroaki [0024] FIG. 2 is a circuit diagram of the entire device, and a control circuit 6 for controlling lighting is connected to the light emitting unit 1. Further, a timer 7 is connected to the control circuit 6. [0028] The timer 7 drives the control circuit 6 at a preset time. Although it is possible to change the specific time depending on the type of the harmful bird and the damage situation, since the birds targeted by the present invention are diurnal, the driving time is set during the day from sunrise to sunset. Set In other words, there is no need to drive the device from the sunset to the next sunrise.).  

Regarding claim 7, Barclay in view of Hiroaki and Brown discloses the apparatus of claim 5, wherein the controller is programmable for causing the laser projector to dynamically change at least one of the direction or the pattern of projection of the multiple laser beams when the laser projector is activated (Hiroaki [0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  

Regarding claim 8, Barclay discloses a system for deterring birds in and around an enclosure having one or more entrances ([0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads.), comprising: 
multiple laser units including an entrance unit, the multiple laser units each including: a laser projector configured to project one or more laser beams ([0071] In some embodiments, lasers are used to affect bird flight patterns. The use of lasers, particularly multi-laser projectors (e.g., models micro Star and Micro Glaxian II by ADJ Products, LLC.RTM., model EZ Laser RGFX by Chauvet.RTM. DJ), which can produce between one to thousands of laser beams of one or more colors to corral birds into mist nets and deter movement to unwanted locations (such as an entrance). In some embodiments, multi-laser projectors or any type of laser system can be used in combination with any of the mist net positioning patterns described in FIGS. 4-6 above. [0080] A second level approach may be to flush or scare birds out of the enclosure or facility. Visual and sound devices can be employed. In various embodiments, lights, lasers, sounds, poles and other devices can be employed to scare indoor birds outside. In various embodiments, strobed light sources may be employed. Combinations of strobed light sources include indoor lighting, lasers, multiple beam laser systems, multiple color light devices, and multiple pattern light devices. This level two approach can be effective at flushing or scaring newly introduced birds out of the facility.).
However Barclay does not expressly disclose a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams, wherein the entrance unit is placed inside the enclosure with the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances, and the controller of the entrance unit is configured to receive a switch signal indicative of a state of the first entrance and to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the switch signal. Although [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. [0080] A second level approach may be to flush or scare birds out of the enclosure or facility. Visual and sound devices can be employed. In various embodiments, lights, lasers, sounds, poles and other devices can be employed to scare indoor birds outside. In various embodiments, strobed light sources may be employed. Combinations of strobed light sources include indoor lighting, lasers, multiple beam laser systems, multiple color light devices, and multiple pattern light devices. This level two approach can be effective at flushing or scaring newly introduced birds out of the facility.
Hiroaki, from a similar field of endeavor, teaches an entrance unit that is placed inside the enclosure with the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances ([0030] As mentioned above, the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Figure 5 illustrates the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances); and a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more light sources at an entrance ([0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams at an entrance as suggested by Hiroaki in the system taught by Barclay in order to prevents harmful birds such as crows from becoming accustomed to light emission (as suggested by Hiroaki in [0025]).
The combination of Barclay and Hiroaki does not expressly disclose an entrance unit, and the controller of the entrance unit is configured to receive a switch signal indicative of a state of at least one entrance of the one or more entrances and to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the switch signal. Although Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches The laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. Also Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.
Brown, from the field of lighting systems for building entrances, teaches a controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more light sources using the switch signal ([0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120. [0062] each of the lighting units 910 can be activated by one or more sensors (e.g., an accelerometer, an infrared position sensor, etc.) that detects movement of the sectional door 107 away from the closed position (and/or away from the opened position), at which time the lighting units are illuminated by means of the one or more batteries. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to modify the controller taught by Barclay in view of Hiroaki to receive a switch signal indicating a state of the entrance as taught by Brown above in order to control the activation of one or more lighting systems (such as the one or more laser projectors taught by Barclay and Hiroaki) based on the switch signal (as suggested by Brown in [0062] and [0064]).

Regarding claim 9, Barclay in view of Hiroaki and Brown discloses the system of claim 8, further comprising a projection switch coupled to the controller of the entrance unit and configured to produce the switch signal, and the controller of the entrance unit is configured to control the projection of the one or more laser beams for preventing the birds from entering the enclosure through the at least one entrance  (Brown [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 (i.e. “projection switch”) detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).

Regarding claim 10, Barclay in view of Hiroaki and Brown discloses the system of claim 9, wherein the controller is configured to activate the laser projector of the entrance unit to project the one or more laser beams when the switch signal indicates that the at least one entrance is open and to deactivate the laser projector of the entrance unit to stop projecting the one or more laser beams when the switch signal indicates that the at least one entrance is closed (Brown [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 (i.e. “projection switch”) detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).  

Regarding claim 11, Barclay in view of Hiroaki and Brown discloses the system of claim 10, wherein the controller is configured to cause the laser projector of the entrance unit to dynamically change at least one of the direction or the pattern of projection of the one or more laser beams when the laser projector of the entrance unit is activated (Hiroaki [0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  


Regarding claim 13, Barclay in view of Hiroaki and Brown discloses the system of claim 8, wherein at least one laser unit of the multiple laser units further comprises a timer configured to generate one or more timing signals, and the controller of the at least one laser unit is configured to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams using the one or more timing signals (Hiroaki [0024] FIG. 2 is a circuit diagram of the entire device, and a control circuit 6 for controlling lighting is connected to the light emitting unit 1. Further, a timer 7 is connected to the control circuit 6. [0028] The timer 7 drives the control circuit 6 at a preset time. Although it is possible to change the specific time depending on the type of the harmful bird and the damage situation, since the birds targeted by the present invention are diurnal, the driving time is set during the day from sunrise to sunset. Set In other words, there is no need to drive the device from the sunset to the next sunrise.).  

Claim 14 is being rejected similarly to the rejection of claims 1 and 8 above for being directed to a method having steps corresponding to the operations/functions of claims 1 and 8 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 15, Barclay in view of Hiroaki and Brown discloses the method of claim 14, further comprising: generating a clock signal indicative of days and times of the day; and controlling the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the entrance unit using the switch signal and the clock signal (Hiroaki [0024] FIG. 2 is a circuit diagram of the entire device, and a control circuit 6 for controlling lighting is connected to the light emitting unit 1. Further, a timer 7 is connected to the control circuit 6. [0028] The timer 7 drives the control circuit 6 at a preset time. Although it is possible to change the specific time depending on the type of the harmful bird and the damage situation, since the birds targeted by the present invention are diurnal, the driving time is set during the day from sunrise to sunset. Set In other words, there is no need to drive the device from the sunset to the next sunrise.).  

Regarding claim 16, Barclay in view of Hiroaki and Brown discloses the method of claim 14, wherein controlling the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the entrance unit using the switch signal comprises: activating the entrance unit to project the one or more laser beams in response to an opening of the at least one entrance as indicated by the switch signal; and deactivating the entrance unit to stop projecting the one or more laser beams in response to a closing of the at least one entrance as indicated by the switch signal (Brown [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 (i.e. “projection switch”) detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).  

Regarding claim 17, Barclay in view of Hiroaki and Brown discloses the method of claim 16, further comprising: generating a minimum time interval; and deactivating the entrance unit to stop projecting the one or more laser beams upon expiration of the minimum time interval when the closing of the at least one entrance is indicated before the expiration of the minimum time interval (Hiroaki [0024] FIG. 2 is a circuit diagram of the entire device, and a control circuit 6 for controlling lighting is connected to the light emitting unit 1. Further, a timer 7 is connected to the control circuit 6. [0028] The timer 7 drives the control circuit 6 at a preset time. Although it is possible to change the specific time depending on the type of the harmful bird and the damage situation, since the birds targeted by the present invention are diurnal, the driving time is set during the day from sunrise to sunset. Set In other words, there is no need to drive the device from the sunset to the next sunrise.).  

Regarding claim 18, Barclay in view of Hiroaki and Brown discloses the method of claim 16, further comprising: generating a maximum time interval; and deactivating the entrance unit to stop projecting the one or more laser beams upon expiration of the maximum time interval when the closing of the at least one entrance is not indicated before the expiration of the maximum time interval (Hiroaki [0024] FIG. 2 is a circuit diagram of the entire device, and a control circuit 6 for controlling lighting is connected to the light emitting unit 1. Further, a timer 7 is connected to the control circuit 6. [0028] The timer 7 drives the control circuit 6 at a preset time. Although it is possible to change the specific time depending on the type of the harmful bird and the damage situation, since the birds targeted by the present invention are diurnal, the driving time is set during the day from sunrise to sunset. Set In other words, there is no need to drive the device from the sunset to the next sunrise.).  

Regarding claim 19, Barclay in view of Hiroaki and Brown discloses the method of claim 16, further comprising positioning the entrance unit in the interior to project the one or more laser beams to an area around the at least one entrance (Barclay figs. 7-9 and [0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. Also Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  

Regarding claim 20, Barclay in view of Hiroaki and Brown discloses the method of claim 16, further comprising positioning the entrance unit in the exterior to project the one or more laser beams to an area around the at least one entrance (Barclay figs. 7-9 and [0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. Also Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  

Regarding claim 21, Barclay in view of Hiroaki and Brown discloses the method of claim 14, further comprising controlling the projection of the one or more laser beams from each laser unit of the one or more laser units to cause desirable movements of birds while preventing the birds from becoming acclimated to the one or more laser beams (Hiroaki [0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4.). 
 
Regarding claim 22, Barclay in view of Hiroaki and Brown discloses the method of claim 21, wherein controlling the projection of the one or more laser beams from each laser unit of the one or more laser units comprises at least one of: dynamically changing the direction of the projection; or dynamically changing the pattern of the projection (Hiroaki [0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4.).
Regarding claim 24, Barclay in view of Hiroaki and Brown discloses the method of claim 22, further comprising positioning at least one interior unit of the one or more laser units in the interior to project the one or more laser beams to an area in the interior to repel birds from that area (Barclay figs. 7-9 and [0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. Also Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  

Regarding claim 25, Barclay in view of Hiroaki and Brown discloses the method of claim 22, further comprising positioning at least one exterior unit of the one or more laser units in the exterior to project the one or more laser beams to an area in the exterior to repel birds from that area (Barclay figs. 7-9 and [0083] It may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. Also Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).  

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al. (US 20190059357 A1 - cited in IDS) in view of Hiroaki (JP2014027892A – English machine translation) and Brown et al. (US 20190346095 A1) as applied to claims 8 and 22 above, further in view of Henskes et al. (US 10238100 B2 – cited in IDS).

Regarding claim 12, Barclay in view of Hiroaki and Brown discloses the system of claim 8, but does not expressly disclose wherein the multiple laser units further comprises a sensor-driven unit and a bird sensor communicatively coupled to the controller of the sensor-driven unit, the bird sensor configured to sense presence of one or more birds and to produce a sensor signal indicative of the presence of the one or more birds, the controller of the sensor-driven unit configured to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the sensor signal.  
Henskes, from the field of bird deterrent, teaches a sensor-driven unit and a bird sensor communicatively coupled to the controller of the sensor-driven unit, the bird sensor configured to sense presence of one or more birds and to produce a sensor signal indicative of the presence of the one or more birds (Col 5 ln 33-35: a presence detector for birds can be made in order to generate a laser beam only when birds are present), the controller of the sensor-driven unit configured to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the sensor signal (Col 4 ln 27 – col 5 ln 3: Upon activation of the apparatus, by means of the supply unit 9 and the control unit 10 the laser source 3 is switched on so that a laser beam 4 exits from the laser source 3 along the optical axis. This laser beam 4 strikes the mirror 8, which has an oblique position, so that the laser beam 12 reflected by the mirror 8 exits in a horizontal direction. With this, the apparatus is suitable for generating a stationary laser beam, which, as has been described above, exits in horizontal direction and which is perceived by the birds, so that the birds are scared away. The laser beam 12, under the influence of the control unit 10 and the mirror 8, may also exit upwardly inclined or downwardly inclined. In the latter case the laser beam will then hit the ground and cause a light spot on the ground which scares away the birds. The above concerns a stationary solution; it is also possible, as has already been explained, to utilize a movable laser beam. To this end, in the above embodiment, the electric motor 7 is to drive the mirror such that the exiting laser beam 12 moves in the vertical direction. By the dynamics resulting from this, the birds are deterred more easily. Such a situation is represented in FIG. 3. When the mirror is driven with a high speed, the birds perceive the laser beam as a surface 13. This embodiment requires a fast moving mirror. While to this end use can be made of a fast rotating electric motor, as in the above-described embodiment, it is also possible to utilize for this purpose an electric driving element having the structure of a galvanometer.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a sensor-driven unit and a bird sensor communicatively coupled to the controller of the sensor-driven unit, the bird sensor configured to sense presence of one or more birds and to produce a sensor signal indicative of the presence of the one or more birds, the controller of the sensor-driven unit configured to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the sensor signal as taught by Henskes in the system/method taught in Barclay in view of Hiroaki and Brown order to activate the laser deterrent system only when birds are present (as suggested in Col 5 ln 33-35 of Henskes).

Regarding claim 23, Barclay in view of Hiroaki and Brown discloses the method of claim 22, does not expressly disclose wherein controlling the projection of the one or more laser beams from each laser unit of the one or more laser units further comprises: detecting presence of birds using a motion sensor communicatively coupled to the each laser unit; and activating the each laser unit to project the one or more laser beams for a period of time in response to each detection of the presence of the birds.  
Henskes, from the field of bird deterrent, teaches detecting presence of birds using a motion sensor communicatively coupled to the each laser unit; and activating the each laser unit to project the one or more laser beams for a period of time in response to each detection of the presence of the birds (Col 5 ln 33-35: a presence detector for birds can be made in order to generate a laser beam only when birds are present. Col 4 ln 27 – col 5 ln 3: Upon activation of the apparatus, by means of the supply unit 9 and the control unit 10 the laser source 3 is switched on so that a laser beam 4 exits from the laser source 3 along the optical axis. This laser beam 4 strikes the mirror 8, which has an oblique position, so that the laser beam 12 reflected by the mirror 8 exits in a horizontal direction. With this, the apparatus is suitable for generating a stationary laser beam, which, as has been described above, exits in horizontal direction and which is perceived by the birds, so that the birds are scared away. The laser beam 12, under the influence of the control unit 10 and the mirror 8, may also exit upwardly inclined or downwardly inclined. In the latter case the laser beam will then hit the ground and cause a light spot on the ground which scares away the birds. The above concerns a stationary solution; it is also possible, as has already been explained, to utilize a movable laser beam. To this end, in the above embodiment, the electric motor 7 is to drive the mirror such that the exiting laser beam 12 moves in the vertical direction. By the dynamics resulting from this, the birds are deterred more easily. Such a situation is represented in FIG. 3. When the mirror is driven with a high speed, the birds perceive the laser beam as a surface 13. This embodiment requires a fast moving mirror. While to this end use can be made of a fast rotating electric motor, as in the above-described embodiment, it is also possible to utilize for this purpose an electric driving element having the structure of a galvanometer.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to detect presence of birds using a motion sensor communicatively coupled to the each laser unit and activate the each laser unit to project the one or more laser beams for a period of time in response to each detection of the presence of the birds as taught by Henskes in the system/method taught in Barclay in view of Hiroaki and Brown order to activate the laser deterrent system only for a period of time when birds are present (as suggested in Col 5 ln 33-35 of Henskes).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that the prior art of record does not teach or suggest “controller configured to receive a switch signal indicating a state of the entrance and to change at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams in response to a change of the switch signal indicative of a change of the state of the entrance”; however, the examiner respectfully disagrees in view of the teaching of Barclay, Hiroaki, and Brown.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches The laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications.
Hiroaki, from a similar field of endeavor, teaches a controller configured to change at least one of an activation, a direction, or a pattern of the projection of the one or more light sources at an entrance ([0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams at an entrance as suggested by Hiroaki in the system taught by Barclay in order to prevents harmful birds such as crows from becoming accustomed to light emission (as suggested by Hiroaki in [0025]).
The combination of Barclay and Hiroaki does not expressly disclose controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more laser in response to a change of the switch signal indicative of a change of the state of the entrance. Although Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. Also, Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.
Brown, from the field of lighting systems for building entrances, teaches a controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more light sources using the switch signal ([0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120. [0062] each of the lighting units 910 can be activated by one or more sensors (e.g., an accelerometer, an infrared position sensor, etc.) that detects movement of the sectional door 107 away from the closed position (and/or away from the opened position), at which time the lighting units are illuminated by means of the one or more batteries. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal (i.e. “switch signal”) to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to modify the controller taught by Barclay in view of Hiroaki to receive a switch signal indicating a state of the entrance as taught by Brown in order to control the activation of one or more lighting systems (such as the one or more laser projectors taught by Barclay and Hiroaki) based on the switch signal (as suggested by Brown in [0062] and [0064]).
Therefore, applicant’s arguments are deemed not persuasive.

Regarding claims 8 and 14, the applicant argues that the prior art or record does not teach or suggest the claimed “the entrance unit is placed inside the enclosure with the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances, and the controller of the entrance unit is configured to receive a switch signal indicative of a state of the first entrance and to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the switch signal”; however, the examiner respectfully disagrees in view of the teaching of Barclay, Hiroaki, and Brown.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. [0080] A second level approach may be to flush or scare birds out of the enclosure or facility. Visual and sound devices can be employed. In various embodiments, lights, lasers, sounds, poles and other devices can be employed to scare indoor birds outside. In various embodiments, strobed light sources may be employed. Combinations of strobed light sources include indoor lighting, lasers, multiple beam laser systems, multiple color light devices, and multiple pattern light devices. This level two approach can be effective at flushing or scaring newly introduced birds out of the facility.
Hiroaki, from a similar field of endeavor, teaches an entrance unit that is placed inside the enclosure with the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances ([0030] As mentioned above, the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Figures 5-7 illustrates the laser projector positioned to project the one or more laser beams to an area around a first entrance of the one or more entrances); and a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more light sources at an entrance ([0025] As shown in FIG. 3, the control circuit 6 (i.e. “controller”) includes the first random number generation unit 6 a to turn on the LED lamps 2 to 4 of the light emission unit 1 in an irregular order. That is, the LED lamps 2 to 4 are randomly lighted in a certain order (i.e. “pattern”) such as red, yellow and blue in one order, yellow, red and blue in another order in some case. This prevents harmful birds such as crows from becoming accustomed to light emission. Further, in this embodiment, the second random number generation unit 6 b makes the light emission order (i.e. “pattern”) of the LEDs 2 b irregular for each of the LED lamps 2 to 4. That is, according to the second random number generation unit 6b, it is possible to perform control to simultaneously turn on all the LEDs 2b or turn on the LEDs 2b one by one with each of the LED lamps 2 to 4. [0030] the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a controller configured to control at least one of an activation, a direction, or a pattern of the projection of the one or more laser beams at an entrance as suggested by Hiroaki in the system taught by Barclay in order to prevents harmful birds such as crows from becoming accustomed to light emission (as suggested by Hiroaki in [0025]).
The combination of Barclay and Hiroaki does not expressly disclose an entrance unit, and the controller of the entrance unit is configured to receive a switch signal indicative of a state of at least one entrance of the one or more entrances and to control the at least one of the activation, the direction, or the pattern of the projection of the one or more laser beams from the laser projector of the entrance unit using the switch signal. Although Barclay [0083] teaches it may be advantageous to install devices to repel birds, including optical, audible and chemical deterrents. It may also be beneficial to restrict bird entry into the structure ("bird proofing/exclusion"). The best tools and methods of exclusion can be utilized for the situation and to address entry points e.g. open doors, damaged dock plates and pads. [0072] teaches the laser unit 702 can be a multi-laser projector system and can produce a plurality of colored laser beams. In an example, the laser unit 702 can produce both red and green laser beams. In an example, the laser unit 702 can produce more than 200 laser beams. Upon reading and understanding the present disclosure, a person of skill in the art would understand that other colors and number of beams may be employed in such applications. Also, Hiroaki [0030] teaches the device of the present invention is installed on a building site, roof, doorway or ceiling of a building. Alternatively, they will be installed simultaneously in these multiple locations. Therefore, when installing on a site or roof of a building, as shown in FIG. This is because the light emission of the present device can be recognized by a harmful bird. In addition, in the case of a building having a wide opening such as a warehouse or a fish processing plant, as shown in FIG. 5, it is effective to attach the present apparatus to the upper part of the entrance 10 of the building. This is because the light emission of the device can be recognized more reliably when a harmful bird sees an intrusion into a building. Furthermore, in the case of a building where the surroundings are open, such as the fish wholesale market, the present apparatus is suspended on the ceiling 11 of the building as shown in FIG. 6 rather than in the installation mode as shown in FIG. It is effective to lower and install. In the case of a building with only a pillar around or a wall with a large opening, it is more reasonable to avoid harmful birds that have invaded the building by emitting light, rather than using a larger number of devices to prevent the intrusion itself.
Brown, from the field of lighting systems for building entrances, teaches a controller configured to receive a switch signal indicating a state of the entrance and control the activation of one or more light sources using the switch signal ([0025] Operation of the garage door opener 120 can be controlled via a conventional wall-mounted manual control switch 115, and/or a conventional hand-held wireless device (not shown) for remote control of the garage door opener 120. [0062] each of the lighting units 910 can be activated by one or more sensors (e.g., an accelerometer, an infrared position sensor, etc.) that detects movement of the sectional door 107 away from the closed position (and/or away from the opened position), at which time the lighting units are illuminated by means of the one or more batteries. [0064] If the sectional door 107 is opened (e.g., via the garage door opener 120 of FIG. 1A), the sensor 993 detects movement of the sectional door 107 away from the target 994, and transmits a corresponding signal (i.e. “switch signal”) to the controller 991, which in turn closes the circuit 995 and allows the battery 998 to energize the lighting element 234 of the lighting unit 910b. Accordingly, the lighting unit 910b (and the other lighting units 910 mounted to the sectional door 107) will illuminate upon movement of the sectional door 107 to the open or overhead position shown in FIG. 9C. In some embodiments, the lighting units 910 can remain illuminated the entire time that the sectional door 107 is open. In other embodiments, the controller 991 can include a suitable timer or clock that opens the circuit 995 to turn off the lighting elements 234 after a predetermined period of time (e.g., about 10 seconds to about 5 minutes, or about 1 minute). When the sectional door 107 is moved downwardly back into the closed position as shown in FIG. 9A, the sensor 993 detects the presence of the target 994 and sends a corresponding signal to the controller 991 which in turn opens the circuit 995 to turn off the lighting elements 234.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to modify the controller taught by Barclay in view of Hiroaki to receive a switch signal indicating a state of the entrance as taught by Brown in order to control the activation of one or more lighting systems (such as the one or more laser projectors taught by Barclay and Hiroaki) based on the switch signal (as suggested by Brown in [0062] and [0064]).
Therefore, applicant’s arguments are deemed not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684